DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 and 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  in line 2, “the second BWP set” should be “a second BWP set”, and in line 3, “a second BWP set” should be “the second BWP set”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a transmission device, configured to receive first control information … a processor, connected to the transmission device and configured to activate the at least two DL BWPs … in claim 10; the transmission device is further configured to: receive first configuration information … in claim 11; the processor is configured to: activate each BWP … activate the second BWP … in claim 12; the processor is further configured to: 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 2021/0176757, relying on the provisional application 62/599,710).
Regarding Claim 1, Hwang teaches a method for resource configuration, comprising:
receiving, by a terminal ([0116] UE), first control information from a network device ([0117] DCI), where the first control information ([0117] DCI) comprises first indication information ([0117] A BWP may be activated through a configuration method by a higher layer (e.g., semi-static BWP adaptation), and/or an indication method through downlink control information (DCI) (dynamic BWP adaptation)), and the first indication information is configured to determine at least two downlink (DL) band width parts (BWPs) to be activated or at least two uplink (UL) BWPs to be activated ([0111] the following methods are not limited to a downlink (DL) BWP, an uplink (UL) BWP, or a DL BWP-UL BWP link; [0118] when activation of one BWP is indicated through DCI, activation of a plurality of BWPs may also be indicated through the DCI); and
activating, by the terminal, the at least two DL BWPs or the at least two UL BWPs according to the first control information ([0120] When activating a plurality of BWPs in one carrier, the BWPs may be independently activated regardless of the numerology of 

	Regarding Claim 2, Hwang teaches receiving, by the terminal, first configuration information from the network device, where the first configuration information comprises configuration information of at least one DL BWP set or at least one UL BWP set, the DL BWP set comprises a plurality of DL BWPs, and the UL BWP set comprises a plurality of UL BWPs ([0123] For example, it is assumed that up to eight BWPs can be configured for a UE, and the UE can support simultaneously activating two BWPs among the set BWPs; [0128] One or more BWP groups may be configured in one carrier).

Regarding Claim 3, Hwang teaches wherein activating, by the terminal, the at least two DL BWPs or the at least two UL BWPs according to the first control information comprises: in response to that the first indication information is indication information of a first BWP set, activating, by the terminal, each BWP in the first BWP; wherein in a case that the first BWP set is the DL BWP set, each BWP in the first BWP set is the DL BWP; or in a case that the first BWP set is the UL BWP set, each BWP in the first BWP set is the UL BWP ([0128] One or more BWP groups may be configured in one carrier, and all BWPs in one BWP group may be activated when the BWP group is activated; [0129] when activation is performed by scheduling DCI according to Example #1 or #2 of Option 1, a BWP group may be activated rather than activating one BWP; [0111] the following methods are not limited to a downlink (DL) BWP, an uplink (UL) BWP, or a DL BWP-UL BWP link).

Regarding Claim 4, Hwang teaches wherein the method comprises: receiving, by the terminal, second configuration information from the network device, wherein the second configuration information comprises first duration information corresponding to the first BWP set ([0144] there may be one expiration timer per cell or carrier); and deactivating each BWP in the first BWP set in response to that an activated duration of each BWP in the first BWP set reaches a first duration ([0124] when the UE goes to a default BWP for reasons, such as expiration of a timer, activation of all activated BWPs may be halted; [0127] A default BWP may also be set per numerology. A timer may be shared, default BWPs of a plurality of numerologies may simultaneously be activated when the timer expires, and one BWP may be activated at each (numerology-specific) default BWP; [0144] there may be one expiration timer per cell or carrier (regardless of whether there is one default BWP or a plurality of default BWPs per cell)); or,
the method further comprises: receiving, by the terminal, third configuration information from the network device, wherein the third configuration information comprises second duration information corresponding to a first BWP in the first BWP set ([0143] When a plurality of active BWPs is configured, different default BWPs may exist for the plurality of active BWPs, ... There may be as many expiration timers for returning to each default BWP as the number of BWPs); and deactivating the first BWP in response to that an activated duration of the first BWP reaches a second duration ([0143] When a plurality of active BWPs is configured, different default BWPs may exist for the plurality of active BWPs, respectively. Here, the active BWPs may have different numerologies and/or cyclic prefixes (CPs) and/or processing times. There may be as many expiration timers for returning to each default BWP as the number of BWPs (or the number of 

	Regarding Claim 5, Hwang teaches activating a default BWP in response to that each BWP in the first BWP set is deactivated ([0124] when the UE goes to a default BWP for reasons, such as expiration of a timer, activation of all activated BWPs may be halted; [0127] A default BWP may also be set per numerology. A timer may be shared, default BWPs of a plurality of numerologies may simultaneously be activated when the timer expires, and one BWP may be activated at each (numerology-specific) default BWP; [0144] there may be one expiration timer per cell or carrier (regardless of whether there is one default BWP or a plurality of default BWPs per cell)).

Regarding Claim 6, Hwang teaches a method for resource configuration, comprising:
sending, by a network device, first control information to a terminal ([0117] A BWP may be activated through a configuration method by a higher layer (e.g., semi-static BWP adaptation), and/or an indication method through downlink control information (DCI) (dynamic BWP adaptation)),
wherein the first control information comprises first indication information, and the first indication information is configured to determine at least two downlink (DL) band width parts (BWPs) to be activated or at least two uplink (UL) BWPs to be activated ([0111] the following methods are not limited to a downlink (DL) BWP, an uplink (UL) BWP, or a DL BWP-UL BWP link; [0117] A BWP may be activated through a configuration method 

Regarding Claim 7, Hwang teaches sending, by the network device, first configuration information to the terminal, wherein the first configuration information comprises configuration information of at least one DL BWP set or at least one UL BWP set, the DL BWP set comprises a plurality of DL BWPs, and the UL BWP set comprises a plurality of UL BWPs ([0123] For example, it is assumed that up to eight BWPs can be configured for a UE, and the UE can support simultaneously activating two BWPs among the set BWPs; [0128] One or more BWP groups may be configured in one carrier).

Regarding Claim 8, Hwang teaches wherein in response to that the first indication information is indication information of a first BWP set, the first indication information is configured to enable the terminal to activate each BWP in the first BWP set; in a case that the first BWP set is the DL BWP set, each BWP in the first BWP set is the DL BWP; or in a case that the first BWP set is the UL BWP set, each BWP in the 

Regarding Claim 9, Hwang teaches wherein the method further comprises: sending, by the network device, second configuration information to the terminal, wherein the second configuration information comprises first duration information corresponding to the first BWP set ([0144] there may be one expiration timer per cell or carrier); and the first duration information is configured to enable the terminal to deactivate each BWP in the first BWP set, in response to that an activated duration of each BWP in the first BWP set reaches a first duration ([0124] when the UE goes to a default BWP for reasons, such as expiration of a timer, activation of all activated BWPs may be halted; [0127] A default BWP may also be set per numerology. A timer may be shared, default BWPs of a plurality of numerologies may simultaneously be activated when the timer expires, and one BWP may be activated at each (numerology-specific) default BWP; [0144] there may be one expiration timer per cell or carrier (regardless of whether there is one default BWP or a plurality of default BWPs per cell)); or,
the method further comprises: sending, by the network device, third configuration information to the terminal, wherein the third configuration information comprises second duration information corresponding to a first BWP in the first BWP set ([0143] When a plurality of active BWPs is configured, different default BWPs may exist for There may be as many expiration timers for returning to each default BWP as the number of BWPs); and the second duration information is configured to enable the terminal to deactivate the first BWP, in response to that an activated duration of the first BWP reaches a second duration ([0143] When a plurality of active BWPs is configured, different default BWPs may exist for the plurality of active BWPs, respectively. Here, the active BWPs may have different numerologies and/or cyclic prefixes (CPs) and/or processing times. There may be as many expiration timers for returning to each default BWP as the number of BWPs (or the number of default BWPs) that can be simultaneously activated, and whether to return to each default BWP may be determined based on a corresponding timer when performing BWP switching for each BWP (process)).

	Regarding Claim 10, Hwang teaches a device for resource configuration, comprising: a transmission device ([0171] transmission device and the reception device), configured to receive first control information from a network device ([0117] DCI), where the first control information ([0117] DCI) comprises first indication information ([0117] A BWP may be activated through a configuration method by a higher layer (e.g., semi-static BWP adaptation), and/or an indication method through downlink control information (DCI) (dynamic BWP adaptation)), and the first indication information is configured to determine at least two downlink (DL) band width parts (BWPs) to be activated or at least two uplink (UL) BWPs to be activated ([0111] the following methods are not limited to a downlink (DL) BWP, an uplink (UL) BWP, or a DL BWP-UL BWP link; [0118] when activation of one BWP is indicated through DCI, activation of a plurality of BWPs may also be indicated through the DCI); and


	Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

	Regarding Claim 16, Hwang teaches a device for resource configuration, comprising: a transmission device ([0171] transmission device and the reception device), configured to send first control information to a terminal ([0117] A BWP may be activated through a configuration method by a higher layer (e.g., semi-static BWP adaptation), and/or an indication method through downlink control information (DCI) (dynamic BWP adaptation)), and
a processor, connected to the transmission device and configured to control the transmission device to receive and send information ([0171] transmitting or receiving a radio signal carrying information); wherein the first control information comprises first indication information, and the first indication information is configured to determine at least two downlink (DL) band width parts (BWPs) to be activated or at least two uplink (UL) BWPs to be activated ([0111] the following methods are not limited to a downlink (DL) BWP, an uplink (UL) BWP, or a DL BWP-UL BWP link; [0117] A BWP may be activated through a configuration method by a higher layer (e.g., semi-static BWP 

	Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. in view of Jeon et al. (US 2019/0373667, relying on the provisional application 62/521,108).
	Regarding Claim 12, Hwang teaches wherein the processor is configured to: activate each BWP in the second BWP set based on the first configuration information ([0128] One or more BWP groups may be configured in one carrier, and all BWPs in 
activate the second BWP based on the first configuration information ([0118] when activation of one BWP is indicated through DCI, activation of a plurality of BWPs may also be indicated through the DCI), wherein in a case that the second BWP set is the DL BWP set, the second BWP is the DL BWP; or in a case that the second BWP set is the UL BWP set, the second BWP is the UL BWP ([0111] the following methods are not limited to a downlink (DL) BWP, an uplink (UL) BWP, or a DL BWP-UL BWP link).
However, Hwang does not teach activate each BWP in the second BWP set in response to determining that each BWP in a second BWP set meets a predetermined rule and the first indication information is indication information of a second BWP in the second BWP set; or,
activate the second BWP in response to determining that each BWP in the second BWP set does not meet the predetermined rule and the first indication information is the indication information of the second BWP in the second BWP set.
In an analogous art, Jeon teaches activate each BWP in the second BWP set in response to determining that each BWP in a second BWP set meets a predetermined rule and the first indication information is indication information of a second BWP in the 
activate the second BWP in response to determining that each BWP in the second BWP set does not meet the predetermined rule and the first indication information is the indication information of the second BWP in the second BWP set ([0047] it can be advantageous to configure overlapping BWPs as opposed to disjoint BWPs because of reduced signaling overhead. In the case of disjoint BWPs, activation signaling for multiple bandwidth parts can be used (i.e., “each BWP in the second BWP set does not meet the predetermined rule” is that the BWPs are disjoint BWPs)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jeon’s method with Hwang’s method so that the signaling overhead can be reduced ([Jeon [0047]]. Thus, a more efficient BWP switching with reduced latency can be achieved, and the QoS of the system can be improved.

Regarding Claim 13, Hwang does not teach wherein the each BWP in the second BWP set meets the predetermined rule, which comprises: the each BWP in the second BWP set is consistent in frequency domain position and bandwidth size; or a frequency domain range of the each BWP, other than the second BWP, in the second BWP set is within a frequency domain range of the second BWP; or a radio frequency 
In an analogous art, Jeon teaches wherein the each BWP in the second BWP set meets the predetermined rule, which comprises: the each BWP in the second BWP set is consistent in frequency domain position and bandwidth size ([0047] it can be advantageous to configure overlapping BWPs as opposed to disjoint BWPs because of reduced signaling overhead. ... In the case of overlapping BWPs, a wide BWP can be RRC configured and activated with a single indication); or
a frequency domain range of the each BWP, other than the second BWP, in the second BWP set is within a frequency domain range of the second BWP ([0047] it can be advantageous to configure overlapping BWPs as opposed to disjoint BWPs because of reduced signaling overhead. ... In the case of overlapping BWPs, a wide BWP can be RRC configured and activated with a single indication); or
a radio frequency (RF) bandwidth capacity of the terminal is capable of simultaneously covering a frequency domain range of the each BWP in the second BWP set.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jeon’s method with Hwang’s method so that the signaling overhead can be reduced ([Jeon [0047]]. Thus, a more efficient BWP switching with reduced latency can be achieved, and the QoS of the system can be improved.

Regarding Claim 14, the combination of Hwang and Jeon, specifically Hwang teaches wherein the processor is further configured to: control the transmission device to receive fourth configuration information ([0124] timer) from the network device, 
the processor is further configured to: control the transmission device to receive fifth configuration information ([0143] expiration timers) from the network device, wherein the fifth configuration information comprises fourth duration information ([0143] expiration timers) corresponding to a third BWP in the second BWP set ([0143] When a plurality of active BWPs is configured, different default BWPs may exist for the plurality of active BWPs, ... There may be as many expiration timers for returning to each default BWP as the number of BWPs); and deactivate the third BWP in response to that an activated duration of the third BWP reaches a fourth duration, the third BWP being different from the second BWP ([0143] When a plurality of active BWPs is configured, different default BWPs may exist for the plurality of active BWPs, respectively. Here, the active BWPs may have different numerologies and/or cyclic prefixes (CPs) and/or processing times. There may be as many expiration timers for returning to each default BWP as the 

Regarding Claim 15, the combination of Hwang and Jeon, specifically Hwang teaches wherein the processor is further configured to activate a default BWP in response to that the each BWP in the second BWP set is deactivated ([0124] when the UE goes to a default BWP for reasons, such as expiration of a timer, activation of all activated BWPs may be halted; [0127] A default BWP may also be set per numerology. A timer may be shared, default BWPs of a plurality of numerologies may simultaneously be activated when the timer expires, and one BWP may be activated at each (numerology-specific) default BWP; [0144] there may be one expiration timer per cell or carrier (regardless of whether there is one default BWP or a plurality of default BWPs per cell)).

Regarding Claim 18, Hwang teaches wherein based on the first configuration information, the first indication information is configured to enable the terminal to activate each BWP in the second BWP set ([0128] One or more BWP groups may be configured in one carrier, and all BWPs in one BWP group may be activated when the BWP group is activated; [0129] when activation is performed by scheduling DCI according to Example #1 or #2 of Option 1, a BWP group may be activated rather than activating one BWP); wherein in a case that the second BWP set is the DL BWP set, the each BWP in the second BWP set is the DL BWP; or in a case that the second BWP set is the UL BWP set, the each BWP in the second BWP set is the UL BWP ([0111] the 
However, Hwang does not teach in response to it is determined that each BWP in a second BWP set meets a predetermined rule and the first indication information is indication information of a second BWP in the second BWP set, the first indication information is configured to enable the terminal to activate each BWP in the second BWP set.
In an analogous art, Jeon teaches in response to it is determined that each BWP in a second BWP set meets a predetermined rule and the first indication information is indication information of a second BWP in the second BWP set, the first indication information is configured to enable the terminal to activate each BWP in the second BWP set ([0047] it can be advantageous to configure overlapping BWPs as opposed to disjoint BWPs because of reduced signaling overhead. ... In the case of overlapping BWPs, a wide BWP can be RRC configured and activated with a single indication (i.e., “each BWP in a second BWP set meets predetermined rule” is that the BWPs are overlapping BWPs, and a single indication of activation can activate al the overlapping BWPs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jeon’s method with Hwang’s method so that the signaling overhead can be reduced ([Jeon [0047]]. Thus, a more efficient BWP switching with reduced latency can be achieved, and the QoS of the system can be improved.


However, Hwang does not teach in response to it is determined that each BWP in the second BWP set does not meet the predetermined rule and the first indication information is the indication information of the second BWP in the second BWP set, the first indication information is configured to enable the terminal to activate the second BWP.
In an analogous art, Jeon teaches in response to it is determined that each BWP in the second BWP set does not meet the predetermined rule and the first indication information is the indication information of the second BWP in the second BWP set, the first indication information is configured to enable the terminal to activate the second BWP ([0047] it can be advantageous to configure overlapping BWPs as opposed to disjoint BWPs because of reduced signaling overhead. In the case of disjoint BWPs, activation signaling for multiple bandwidth parts can be used (i.e., “each BWP in the second BWP set does not meet the predetermined rule” is that the BWPs are disjoint BWPs)).


Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 13.

Regarding Claim 21, the combination of Hwang and Jeon, specifically Hwang teaches wherein the transmission device is further configured to: send fourth configuration information ([0124] timer) to the terminal, wherein the fourth configuration information comprises third duration information corresponding to the second BWP ([0124] timer; [0144] there may be one expiration timer per cell or carrier), wherein the third duration information is configured to enable the terminal to deactivate each BWP in the second BWP set, in response to that an activated duration of the second BWP reaches a third duration ([0124] when the UE goes to a default BWP for reasons, such as expiration of a timer, activation of all activated BWPs may be halted; [0127] A default BWP may also be set per numerology. A timer may be shared, default BWPs of a plurality of numerologies may simultaneously be activated when the timer expires, and one BWP may be activated at each (numerology-specific) default BWP; [0144] there may be one expiration timer per cell or carrier (regardless of whether there is one default BWP or a plurality of default BWPs per cell)); or
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shih et al. (US Patent 10,701,734) teaches method of selecting bandwidth part for random access procedure in wireless communication system.
Park et al. (US 2019/0104543) teaches method for switching bandwidth part in NR system.

Jiang et al. (US 2020/0213069) teaches method for controlling BWP.
Zhang et al. (US 2020/0245395) teaches method for configuring and activating BWP set.
Chen (US 2020/0344595) teaches method for reporting UE BWP capability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/YU-WEN CHANG/Examiner, Art Unit 2413